DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11216374. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application merely broaden the scope of the invention recited in the parent patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0133860), “Chen”, in view of Gupta et al. (US 2019/0082009), “Gupta”.

2.	As per claim 15, Chen discloses one or more instructions that, when executed by one or more processors of a server device, cause the one or more processors to: receive a current version validation request concerning a cached version of a file [cache file validation, abstract]; identify, based on the current version validation request, a master version of the file [reference check information, figure 3]; determine whether the cached version of the file is current by comparing the cached version of the file and the master version of the file [cache file validation based on the reference check information, figure 2]; and send information indicating whether the cached version of the file has been determined to be current [the validated cache file, figure 5].
	Chen does not disclose expressly a router device.
	Gupta discloses routers in paragraph 58.
	Chen and Gupta are analogous art because they are from the same field of endeavor of storage device management.
	It would have been obvious to a person of ordinary skill in the art to modify Chen by incorporating a cloud system comprising routers as taught by Gupta in paragraph 58.
	The motivation for doing so would have been data management improvement as expressly taught by Gupta in paragraph 29.

3.	As per claim 17, the cited prior arts disclose wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: receive, from the router device, a request for a copy of the master version of the file; generate, based on the request, the copy of the master version of the file; and send, to the router device, the copy of the master version of the file [cloud replicas/copies, abstract, Gupta].

4.	As per claim 18, the cited prior arts disclose wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: receive, from the router device, a copy of the cached version of the file; and store the copy of the cached version of the file as the master version of the file in a data structure associated with the server device [cloud replicas/copies, abstract, Gupta].

5.	As per claim 20, the cited prior arts disclose wherein the server device is associated with a far edge, an edge, or a central cloud of a cloud computing environment [cloud storage environment, figure 1, Gupta].

Conclusion
A.	Claims Rejected
	Claims 1-20 are rejected.

B.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138